Citation Nr: 1733496	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the Appellant's discharge from service for the entire period from December 5, 1968, to November 2, 1971, constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Appellant served on active duty between December 1968 and November 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Appellant testified before the Board sitting at the RO in March 2013.  A transcript of the hearing is associated with the electronic claims file.  In April 2015, the case was remanded for further development.  

It appears the Appellant's instant claim may have been subject to a previous final denial by the RO.  However, since that time additional service personnel records have been added to the claims file, which were not part of the record at the time of this prior denial.  Thus, due to these relevant, newly received records, the Appellant's claim must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen a previously denied claim.  38 C.F.R. § 3.156 (c) (2016).


FINDINGS OF FACT

1.  The Appellant reenlisted in March 1970 prior to the completion of his initial term of enlistment.

2.  The Appellant's subsequent November 1971 discharge was under conditions other than honorable was due to willful and persistent misconduct.  






CONCLUSION OF LAW

The character of the Appellant's discharge is under dishonorable conditions and is a bar to payment of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Also, through their arguments and assertions, the Veteran and his representative have shown actual knowledge of the type of evidence necessary to substantiate his claim (i.e. evidence tending to indicate that his service was rendered under conditions other than dishonorable).  Additionally, the Veteran was provided with a listing of regulations applicable to his claim in the January 2011 statement of the case.  Consequently, he was not prejudiced by any failure to provide VCAA notice. 

Moreover, VA has also made reasonable efforts to obtain any relevant records pertinent to the instant claim.  The service personnel and service treatment records are of record and have been considered.  The Appellant has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Nor does the existing evidence suggest that there is any outstanding evidence that needs to be obtained.  Accordingly, he has been provided appropriate assistance and is not prejudiced by the Board proceeding to issue a decision on the merits.


II.  Factual Background

The evidence shows that the Appellant was inducted into the Army in December 1968 under a period of enlistment of two years of active duty.  He served in the infantry in Vietnam as a rifleman, ammunition bearer and gunner and was awarded the Combat Infantryman Badge and the Bronze Star.  In August 1969, while serving in Vietnam, he was found to have wrongfully and willfully discharged an M-79 Grenade launcher under circumstances such as to endanger human life.  As a result, his rank was reduced from PFC to private and he forfeited $59 in pay.  An initial DD-214 shows service from December 5, 1968 to March 14, 1970 and that the Appellant was discharged for the Convenience of the Government.  The character of this initial discharge was honorable.  

On March 15, 1970, the Appellant entered into a contract to reenlist in the Army.  On the contract, it was noted that he had been inducted into his initial period of service on December 5, 1968 and was discharged on March 14, 1970.  It was also noted that the Appellant's dependents included his wife who was 18 years old and his daughter who was 1 year old.  Additionally, the Appellant noted that it was his understanding that he would be assigned to an administrative (ACG-71) capacity.  Further, it was noted that the Appellant needed to complete on the job training (OJT) in order to qualify for this military occupational specialty.  

A March 16, 1970 order indicates that the Appellant had been honorably discharged for the purpose of immediate reenlistment of three years in order to enter Army Career Group 71 (Administrative); that he had been authorized reenlistment leave; and that he would be reclassified to an administrative MOS (71B30) upon successful completion of on the job training (OJT).  A subsequent April 6, 1970 order indicates that the Appellant was ultimately being assigned to the 501 Administrative Company at Fort Hood Texas and that his reporting date to Fort Hood was May 18, 1970.  A May 19, 1970 order shows that the Appellant was reassigned to an infantry company at Fort Hood (i.e. Company A, 5th Battalion, 6th Infantry).

A March 30, 1970 general order indicates that the Bronze Star Medal was awarded to the Appellant and certain other members of his unit in Vietnam (i.e. Company E, Section V of the 1st Battalion, 6th Infantry, 198th Infantry Brigade), as well as certain members of units of the 1st Battalion, 6th Infantry, 198th Infantry Brigade.  The reason for the awards was meritorious service in connection with military operations against a hostile force.     

An April 10, 1970 request for corrective action indicates that the Appellant's reenlistment paperwork did not include the inducting officer's signature and that the signature was being sought.  An April 20, 1970 Correction or Completion of Enlistment or Induction Record similarly indicates that the enlisting officer's signature had been omitted in the oath of enlistment portion of the reenlistment paperwork (i.e. DD Form 4) and that this error should be remedied.  In a December 11, 1970 order, it was noted that an audit of the Appellant's personnel file showed the omission of the enlisting officer and/or EM on the DD Form 4 and that the form had been forwarded to the appropriate Commanding Officer in Vietnam so that the signature could be obtained but the form had not yet been returned.  Thus, the order specified that the signature should be obtained and that the document should be forwarded to the Appellant's commanding officer for the signature of the Appellant.  In a subsequent December 27, 1970 communication, it was noted that a search of pertinent records revealed no indication that correspondence pertaining to the Appellant's reenlistment paperwork had been received in Vietnam.  It was also noted that the enlisting officer, JB, had since departed Vietnam for an assignment in Fort Knox, Kentucky.  Thus, the mailing address at Fort Knox was provided.  A subsequent May 1971 memo indicates that the signature of the enlisting officer had been secured on a copy of the original DD Form 4 and requested that the Appellant's signature be added to an enclosed copy of the form.     

A July 1970 record of proceedings under Article 15 shows that the Appellant was found to have, without authority, failed to report to his appointed place of duty (Kitchen Police, Mess Hall) on June 22nd on or about 0500 hours.  Also, on or about 0600 hours on June 29, 1970, the Appellant had, without authority, absented himself from his unit at Fort Hood, and remained absent until on or about 0900 hours on July 6, 1970.  As a result of these violations, the Appellant's rank was reduced on a suspended basis from SP4 to PFC, E-3 and he appears to have forfeited $29 in pay.  Subsequent Article 15 records show that the Appellant absented himself from his unit without authority (i.e. went AWOL) on September 26, 1970 and remained so absent until December 18, 1970 (i.e. approximately 84 days).  The Appellant also went AWOL on December 24, 1970 and remained so absent until February 2, 1971 (i.e. approximately 41 days).  Additionally, the Appellant went AWOL from March 13, 1971 to June 11, 1971 (i.e. approximately 91 days).

A February 16, 1971 charge sheet indicates that the Appellant had been referred for Special Court Martial due to his previous periods of AWOL.  In July 1971, the Appellant formally filed a request for discharge for the good of the service.  The filing indicates that the request was being made in lieu of the contemplated trial by court-martial.  It also indicates that he was advised that if the request was accepted, he would be discharged under other than honorable conditions and would receive an Undesirable Discharge Certificate.  The request additionally indicates that he was advised that as a result of the character of his discharge, he would be deprived of many or all benefits; he would not be eligible for many or all benefits administered by VA and he could be deprived of certain benefits as a veteran under both federal and state law.  The request was duly signed by the Appellant and by his Defense Counsel.  A subsequent August 4, 1971 Disposition Form from a Chief of Hospital Clinic at Fort Hood indicates that a complete review of physical and mental examinations had failed to reveal any defects, which would have contributed to the misconduct of the Appellant.  He was physically and mentally fit for duty without profile limitations; was responsible for his acts; and was able to understand and participate in proceedings pertaining to his discharge.   A subsequent August 1971 memorandum from the Appellant's Command Headquarters shows that he had been approved for discharge for the Good of the Service.  It was noted that his rank would be reduced to the lowest enlisted grade and he would be discharged with an undesirable discharge certificate. 

A second DD-214 shows that the Appellant entered service on March 15, 1970 and was separated on November 2, 1971.  His military occupational specialty was listed as light weapons infantry and the character of his discharge was "under conditions other than honorable."  

In a September 1980 letter requesting the paperwork pertaining to his November 1971 discharge, the Appellant reported that he reenlisted while on his Vietnam tour.  He noted that the term of enlistment was 3 years and that he came back to the U.S. to serve in his new MOS.  He noted that after being stationed in the U.S. for a while at Fort Hood, he was discharged in 1971 "under honorable conditions."   
 
A March 1982 Army Discharge Review Board (ADRB) summary determination indicates that after careful consideration of the Appellant's military records and all other evidence, it was determined that he was properly discharged.  Consequently, the Appellant's request for a change in the type and nature of his discharge had been denied.  The Board explained that a majority of its members had determined that the Appellant's separation was properly conducted in accordance with regulations and was equitable.  

In the "Prereview Officer Evaluation" section of the ADRB determination, it was noted that the Appellant was the only E-3 in his battalion to be awarded a Bronze Star Medal.  He had been promoted to E-4 with VOC confirmed date prior to his re-enlistment.  After one month and one day, he completed 12 months in Vietnam, continued his record of excellent ratings and was sent on re-enlistment leave, departing Vietnam on April 15, 1970.  His records preceded him to Fort Hood where it was discovered that his re-enlistment papers had not been signed by the Reenlistment Officer nor the NCO nor the applicant.  (The Prereview Officer noted that the file currently contained a carbon copy with SFC and Appellant's original signatures dated March 15, 1970).  Fort Hood returned a copy of the papers to Vietnam on April 20, 1970 for signature, requesting return by May 20, 1970 and retained a copy in the file.  The Appellant reported to Fort Hood on May 20, 1970 where he was assigned as a mortar gunner in an infantry company instead of on the job training (OJT) in an administrative (71 MOS) function.  On June 22, 1970, he was late for KP and on June 29 to July 5, he went AWOL for 4 duty days over Fourth of July weekend.  For these offenses, he received an Article 15 but his rank was not reduced.  The Appellant subsequently went AWOL from September 26 to December 14 and again from December 24, 1970 to February 1, 1971.  Charges were proffered pertaining to these two extended periods of AWOL on February 16, 1971.  

The Appellant was then AWOL again from March 13, 1971 to June 10, 1971.  He was reassigned to a new battalion in another division.  By about April 15, 1971, Fort Ben Harrison had obtained the Reenlistment Officer's signature on the original copy of the DD Form 4 (Reenlistment Contract).  On July 7, 1971, the Appellant was advised of his legal options (i.e. Face Court Martial or undergo separation).  He requested separation and chose not to make a statement.  

In its determination, the majority of the ADRB noted that the Appellant had been promoted to S4 in Vietnam where also received the Bronze Star Medal and the Combat Infantry Badge.  The majority indicated that the Appellant had re-enlisted during his final month in Vietnam in the Administrative Career field (i.e. in July 1970) and was placed on orders to Fort Hood, Texas for retraining in his new MOS.  However, the re-enlistment packet was not complete with all the required signatures required and be was placed for duty in an Infantry Company where he may or may not have been undergoing his re-enlistment option for retraining.  The Appellant then had a relatively minor disciplinary infraction but it did involve a few days of AWOL for which he received an Article 15.  After that time, he began a series of AWOLS and after he went AWOL for a fourth time, separation proceedings were initiated.  

The majority noted that the Appellant did not complete the responsibilities of his re-enlistment contract and also noted that the Army may not have completed its portion of the re-enlistment contract.  Also, while several months passed in obtaining the required signatures, the Army may have denied the Appellant the opportunity to be retrained in an MOS that did not involve extensive performance of duties in the field.  However, lacking evidence that the Appellant was not offered retraining in his new MOS and that such lack of retraining was the cause of his disciplinary infractions, the majority of the Board could not find significant mitigation for the three long AWOLS, which preceded the separation process.  Based upon the above, three members of the Board felt that the characterization of the Appellant's service was correct at the time of separation.  

Two members of the Board considered all of the factors noted by the majority.  They particularly noted the Appellant's Vietnam service and the award of the Bronze Star Medal, which was not routinely given to individuals of his rank.  These members felt that the information contained in the Appellant's DD-215 from his first period of service, in conjunction with incomplete reenlistment documents should have provided sufficient basis for Fort Hood to initiate training in the Appellant's reenlistment option while correcting the administrative error involved.  They further noted that the record contained no indication that the Appellant waived his re-enlistment option, was advised of his rights in the event the option was not met or that the Army corrected the administrative error in a timely manner.  These members believed that the Army unfairly denied the Appellant's reenlistment option prior to the time that he committed any serious offense.  Based on this reasoning, these members voted to grant partial relief in the form of a General Discharge.  

The president of the ADRB reviewed both the majority and minority opinions.  He then concurred with the majority opinion, noting that the minority opinion established a reason for repeated AWOLs by the Appellant that was neither contended by him nor supported by the facts in the file.  Thus, the ADRB president concluded that the discharge was both proper and equitable.  Similarly, the designee of the Secretary of the Army also accepted the rationale and recommendation of the majority.  

In a September 1987 statement, the Appellant indicated that the main reason he went AWOL in 1970 and 1971 was that he and his wife were separated and he was trying to get his wife and his young child to come and stay with him.  Thus, he kept traveling to his hometown to try and talk to his wife but her family kept getting involved. 
    
In a January 1999 decision, the Board for Correction of Military Records (BCMR) considered whether the Appellant's application for corrective action was timely and if not, whether the timeliness requirement could be waived.  The Appellant's specific request was that his undesirable discharge be upgraded to general.  He alleged that after serving in Vietnam, he reenlisted to stay in country but instead was sent to the U.S. due to the error of the reenlistment officer in not signing the reenlistment papers.  He also asserted that the conditions of his tour kept him from adjusting to stateside duty.  The BCMR determined that the Appellant's application was not submitted within three years of March 16, 1982, the date of the previous ARDB decision and that the Appellant had not explained the failure to apply in a timely fashion and had not otherwise satisfactorily demonstrated that it would be in the interest of justice to excuse the untimely filing.  Thus, the Appellant's application for correction was denied as untimely.  

The Appellant filed a subsequent request for reconsideration of his application for correction of military records that was received by the BCMR in December 2004.  In December 2004 correspondence the BCMR indicated that reconsideration could only be undertaken if the Appellant's request has been received within one year of the initial BCMR action.  Consequently, as the Appellant's case had been considered more than one year previously in January 1999, there was no basis for reconsideration of it.

In a November 2003 notice of disagreement, the Appellant noted that he was awarded the Combat Infantryman Badge and a number of other medals during his period of service in Vietnam.  He also noted that he had no AWOL or bad time during this period.  However, he indicated that he did incur PTSD along with injuries from a flare gun, shrapnel wounds and exposure to Agent Orange, which he alleged later, caused rashes on his body.  He noted that he reenlisted in Vietnam on March 15, 1970.  His understanding of the conditions of this reenlistment were that he would remain in country and would receive on the job training (OJT) to work in a supply function.  However, this did not occur and instead, he was sent back to Fort Hood Texas where he failed to thrive due to his inability to readjust to stateside life.  He noted that he suffered from overwhelming guilt at being sent back to the U.S. and continually approached his commanding officer (CO) and asked him to transfer him back to Vietnam.  However, the CO kept informing the Appellant that the paperwork for this transfer was not yet ready.  The Appellant indicated that in point of fact, his commander never signed these transfer documents.  

In a March 2008 decision, the RO determined that the Appellant's military service for the period from December 1968 to November 1971 wasn't honorable for VA purposes and thus, he was not generally eligible for VA benefits.
In an October 2008 notice of disagreement, the Appellant noted that when he reenlisted in March 1970 it was with the understanding that he would be staying with his unit in Vietnam.  He also indicated that his personnel records indicate that the Army was at fault in regard to the terms of his reenlistment not being met because his paperwork was lost.  Thus, he felt that he should be entitled to VA benefits because his first enlistment ended with an honorable discharge and was not concurrent to the 2nd period of service beginning on March 15, 1970 and ending on November 2, 1971.  

In a January 2011 statement, the Appellant asserted that VA was unjust in making the decision to consider all of his military service as dishonorable.  He indicated that VA failed to consider the adjustment problems that he and many other soldiers faced upon returning from Vietnam.  

In an apparent copy of an application by the Appellant for correction of his military record, which was received by the RO in April 2011, the Appellant indicated that in regard to his discharge for AWOL, he did ultimately turn himself in.  He also indicated that he did not have a lawyer at the time of his discharge nor did he have a hearing before a Board of Officers.  In addition, he reported that he did not know whether he had given up his right to a hearing and that he was never told he had a right to counsel in conjunction with his discharge proceedings.  Moreover, he reported that at the time of his discharge in November 1971, he was told that if he wanted to go home and forget about going back to Vietnam, he should just sign the paper approving his discharge.  Also, the Appellant asserted that he felt he should have had a medical discharge because he was suffering from PTSD and was not able to just reintegrate into society after returning from Vietnam.  In addition, he reported that he did not experience any other problems while in the military that would explain why he ended up being discharged under conditions other than honorable and also indicated that he did not experience any family problems while in the military.  

In a September 2011 statement, the Appellant's representative indicated that there was evidence that the Appellant was suffering from a psychiatric defect or impairment at the time he went AWOL in October 1969.  The representative noted that the Appellant had reported that he suffered difficulty adjusting to noncombatant stateside military service following a year of combat in Vietnam.  The representative also noted that the record reflects that the Appellant had less than a high school education during his period of military service; that he became a new father three months into his service; that he was 20 years old upon entering service and that he completed his combat service in Vietnam shortly following his 21st birthday.     

At a January 2011 informal conference, the Appellant's representative stressed that the Appellant had received the Bronze Star and Combat Infantryman Badge.  She also stressed that after combat there was a period of adjustment, which should be considered in relation to the Appellant's actions after he returned to the United States.  The Appellant indicated that he reenlisted because he wanted to stay in Vietnam.  Instead, he was sent back to the United States, which was not what he wanted.  Rather, he wanted to stay in Vietnam and fight for his country.   

The Appellant noted that all of his AWOL time reflected in his records was amassed while he was stationed in the U.S.  He also indicated that while serving in Vietnam he was awarded the Bronze Star for bravery in combat. 

At the March 2013 Board hearing, the Appellant's representative pointed out that the Appellant was issued a certificate of recognition for outstanding aptitude, attention to duty and high standard of conduct displayed during basic combat training.  He also earned an accelerated promotion to E-2 based on his proficiency in basic military subjects, qualification with an M-14 rifle and successful completion of his physical combat proficiency test.  Additionally, the representative indicated that while in Vietnam he was awarded the Bronze Star for valor and was one of only a handful of private first class soldiers in his battalion that received this medal.  

The Appellant testified that he was drafted into the military at age 19.  He indicated that while serving in Vietnam, he went through a lot of combat missions.  He noted that he saw a lot of his fellow soldiers get killed, including some with whom he had grown very close.  

He also testified that he reenlisted while serving in Vietnam prior to the ending of his first enlistment.  He reported that he was called in from the field and asked if he wished to continue serving in the Army.  The Appellant indicated that he responded that he would like to continue serving on the condition that he could stay in Vietnam with his platoon.  He noted that he did not want to abandon them as he had grown attached to them.  He reported that he was under the understanding that upon reenlistment he would serve as an administrative clerk with his unit in Vietnam.  

The Appellant also reported that only two or three days after he reenlisted, he was sent to Fort Hood and did not begin serving as an administrative clerk.  He reported that initially, he was assigned to help take care of the supply room while, his superiors waited for his reenlistment paper work to arrive from Vietnam so they could appropriately assign him.  

The Appellant's representative also noted that the Appellant's reenlistment papers had not been signed by the reenlistment officer.  Consequently, the paperwork ultimately had to be sent back to Vietnam and then when it was determined that the reenlistment officer was no longer there, that individual had to be tracked down so he could sign the document.  The representative indicated that because of the lack of the signature, the Appellant was not able to begin his administrative training.

The Appellant additionally testified that he had a hard time adjusting to being back in the U.S.  He noted that he was assigned guard duty at the motor pool and also field training exercises (i.e. simulated combat).  He indicated that he did not want to be involved in such exercises; he wanted to be back with his unit in Vietnam.  He also reported that during this period, he would inform his lieutenant that he needed to leave the unit to go visit his family and that he would be allowed to go but would then not come back.  Then, when he did eventually come back, he would tell his superiors that he wanted to go back to Vietnam.  However, they would tell him that they were still waiting to receive his reenlistment paperwork but that it was lost somewhere and as soon as they did receive it, they would send him back to Vietnam.  

The Appellant further testified that when he went AWOL, he always went to the same house and that his superiors knew where he was.  He reported that while he was having these difficulties, none of his superiors offered him any counseling.  He also reported that after the final time he went AWOL he was locked up in a military facility.  He noted that at that point he was told that if he wanted to get out of that facility, he needed to sign some papers.  He asserted that he was just informed that if he signed the papers, he could be discharged for the good of the service and "never mind about the (reenlistment)."  He indicated that he was not informed about the character of the discharge he was going to receive; only that it was for the good of the service.  Additionally, he reported that before he was discharged, he received a very cursory physical examination but did not receive an evaluation from a psychologist or psychiatrist.  

The Appellant also testified that he tried to commit suicide during one of his AWOL periods.  He noted that he attempted to drive his car off of a bridge.  However, he did not make it all the way off the bridge because he hit a ramp with a pole behind it and the car just bounced back onto the road.  

The Appellant's representative also pointed out that during the previous ARDB proceeding, they had realized that an administrative error was committed in relation to the Appellant's reenlistment paperwork.  She also reiterated that the Appellant did not have problems during his Vietnam service but only when he returned to the U.S.  Additionally, she noted that the Appellant's division (i.e. the Amercial Division) saw a lot of combat in Vietnam and that a number of its members were killed there.  The representative asserted that VA should consider the Appellant's difficulty in readjusting to his return to the U.S. as a compelling circumstance in relation to his prolonged periods of AWOL and should take into account his state of mind, his cultural background, his educational level and his maturity.  The representative emphasized that at the point he returned to the U.S. he had only a 10th grade education (i.e. he was drafted while in the 11th grade).  

The Appellant's current wife testified that after he returned from Vietnam, he attempted to kill his first wife.  She appeared to report that this occurred when the Appellant "went through one of those episodes."  It was the current wife's understanding that the 1st wife and the Appellant had separated and then she divorced him and moved away and he was never able to see his child.  The current wife noted that while she had been married to the Appellant, she had observed him talking in his sleep in apparent response to combat situations and that he had also exhibited isolating behavior.  

In addition, the Appellant testified that he married his first wife in May 1968.  Then, he was drafted in December 1968.  He indicated that when he returned from Vietnam, he was very hyper, was drinking too much, was "gung-ho" about returning to Vietnam and could not adjust to being in the U.S.  He reported that during this period, he tried to kill his wife in his own house, apparently while his parents were in the house.  Then, when he was not allowed to return to Vietnam he repeatedly went AWOL always returning back to his house.  

III.  Law and Regulations  

Status as a veteran is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

For VA purposes, an "insane person" is defined as one:

who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

38 C.F.R. § 3.354 (a); see also Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that phrase "due to disease" applies to all three circumstances provided in 
§ 3.354(a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c), and regulatory bars listed in 38 C.F.R. § 3.12 (d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12 (c). 

As to the exceptions relating to the continuous period of AWOL mentioned above, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12 (c)(6). 

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.     

 (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12 (d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court of Appeals for Veterans' Claims (Court) has affirmed on a number of occasions findings that a period of AWOL constitutes willful and persistent misconduct rather than a minor offense.  See, e.g., Struck v. Brown, 9 Vet. App. 145   (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four periods of AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29   (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was willful and persistent misconduct).

A discharge in order to reenlist during the Vietnam era is considered conditional if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c). 

If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

IV.  Analysis

The above summarized evidence shows that the Appellant's initial enlistment into service in December 1968 was for a period of 2 years.  Thus, he would not have been eligible for an unconditional discharge until December 1970.  Then, in May 1970, after serving on active duty for approximately 1 year and 6 months, the Appellant reenlisted and was discharged based on him having reenlisted.  Thus, the Appellant, during the Vietnam era, reenlisted prior to the date he was eligible for an unconditional discharge.  Notably, a discharge in order to reenlist during the Vietnam era is considered conditional if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(b).  Consequently, the Appellant's discharge in May 1970 must be considered as conditional.   Id. 

In these circumstances (i.e. the Appellant receiving a conditional discharge for the purpose of reenlistment during the Vietnam era), the entire period of the individual's active duty typically constitutes one period of service and entitlement to Va benefits will be determined by the character of the final termination of such period of service.  Id.  Thus, the Appellant's service from December 1968 to November 1971 is typically considered one period of service and his potential eligibility for VA benefits would be determined by the character of his discharge in November 1971 (i.e. under conditions other than honorable) and not by the character of his discharge in May 1970 (i.e. honorable).  

As noted above, there are certain exceptions, which would allow for the Appellant's discharge in May 1970 to be considered conditional.  However, none of these exceptions apply to his case.  In this regard, as of May 1970, he had not  served on active duty for the period of time he was obligated to serve at his time of entry in December 1968 (i.e. two years); he was not discharged at the time of completing that initial period of obligation (but rather was discharged approximately one year and 6 months prior to this completion date); and he would not have been eligible for a discharge or release under conditions other than dishonorable in May 1970 except for his reenlistment (i.e. without his reenlistment, he could not have simply been discharged from service in May 1970 as he had not yet completed his 2 year period of obligated service).  Consequently, as none of the applicable exceptions apply, the Appellant's initial discharge in May 1970 was conditional; and his basic eligibility for VA benefits must be determined by the character of his ultimate discharge from service in November 1971.  

It appears the Appellant may be arguing that his second enlistment was not actually valid because the paperwork was not appropriately signed.  To the extent he is asserting that argument, the evidence shows that the Defense Department has always considered this second period of service to be valid.  This is evidenced by issuance of the second DD-214 and the service personnel records, which show that all the procedural steps that were taken to discharge the Appellant under conditions other than honorable in November 1971.  It is also evidenced by the Army Discharge Review Board upholding the November 1971 character of discharge as "under conditions other than honorable", which necessarily relies on an underlying finding that the enlistment was valid.  The Board does not have the authority to disturb the Defense Department's determination that the second enlistment was valid and that it ended with his discharge under other than honorable conditions in November 1971.  

Similarly, the Appellant has testified that he did not receive counseling from his superiors in conjunction with his periods of AWOL.  He also appeared to testify that he was pressured and/or deceived into signing his discharge papers; that he was not given appropriate access to counsel; that he was not informed about the character of the discharge he was going to receive; and that prior to discharge, he only received a very cursory physical examination and did not receive an evaluation from a psychiatrist or psychologist.  To the extent the Appellant is using these assertions to contend that his second period of enlistment with accompanying discharge under other than honorable conditions was invalid because the proper discharge procedures were not followed, this contention also amounts to a challenge to a determination made by the Defense Department that the Board does not have the authority to disturb.  Rather, the Board's review is limited to determining the appropriate characterization of the Appellant's discharge under the controlling law and regulations cited above.  Accordingly, as mentioned above, the Board must consider the Appellant as having had one period of military service, which ended in November 1971 with the discharge occurring under other than honorable conditions.  If the Appellant wishes to attempt to obtain a determination that his second enlistment was actually invalid or that the discharge under other than honorable conditions was invalid due to his superiors failure to follow proper procedure, he would have to pursue these matters with the Defense Department.    

As the character of the ultimate discharge was "under conditions other than honorable" and as VA must consider both of the Appellant's enlistments and discharges as valid, the Board must determine whether the discharge in November 1971 constituted a "discharge under dishonorable conditions" under the controlling regulations in order to determine whether the Appellant has basic eligibility for VA benefits.  In turn, this determination boils down to whether his repeated periods of AWOL amount to willful and persistent misconduct.   

Being present for duty is a fundamental requirement for all service members.  They are all generally aware that they are not permitted to have unexcused absences of any length and there is no indication from the record that the Appellant was under the impression that his absences from duty during the period from May 1970 to November 1971 were excused (To the contrary, he has testified that he would be given initial permission to go visit his family but then he would "not come back.")  Also, from the time his stateside duty began on March 18, 1970 to when he requested discharge in July 7, 1971, he was AWOL for greatly extended periods of time, approximately 45 percent of the time.  In this regard, the total period of time from March 18, 1970 to July 7, 1971 was 477 days and the Appellant was AWOL at least 216 days (i.e. 84+41+91=216).  Thus, his conduct amounted to significant wrongdoing, much more serious than mere technical violation or military rules.  See 38 C.F.R. § 3.1(n); Struck, 9 Vet. App. 145, 153 (1996) Stringham, 8 Vet. App., 445, 448 (1995); Winter, 4 Vet. App. 29 (1993).

Also, beyond the general precept that any unexcused absence was unacceptable, the Appellant was clearly put on notice that his specific actions were unacceptable and subject to significant discipline through the Article 15 actions that took place prior to his discharge, including his reduction in rank and the subsequent proffering of charges on February 16, 1971.  Nonetheless, his behavior continued even after these charges were proffered, with the Appellant subsequently being AWOL from March 13, 1971 to June 11, 1971.  Thus, the evidence indicates that the Appellant's periods of AWOL amounted to deliberate and intentional wrongdoing with at least wanton and reckless disregard of its probable consequences.  Accordingly, the Board must find that these periods of AWOL leading to his ultimate discharge amounted to willful and persistent misconduct.  38 C.F.R. § 3.1(n). 

The Appellant and his representative have argued that there were "compelling circumstances" in relation to him going AWOL, including difficulty adjusting to being stationed in the U.S. after combat in Vietnam, being distraught over not being assigned to an administrative function with his unit in Vietnam and having marital problems.  They have also appeared to imply that he may have been suffering symptoms of PTSD.  However, the statutory and regulatory provision pertaining to such compelling circumstances applies in situations where an Appellant has a period of continuous AWOL of 180 days or more.  Because the Appellant did not have a continuous period of AWOL lasting this long, this provision is not applicable to this appeal.  38 C.F.R. § 3.12(c)(6), (d)(4).     

Finally, it is neither shown nor specifically alleged that the Appellant was insane at any time during his periods of AWOL.  In this regard, there is no competent evidence medical evidence tending to indicate that due to disease, the Appellant, while not mentally defective or constitutionally psychopathic, exhibited a more or less prolonged deviation from his normal method of behavior; interfered with the peace of society; or so departed from the accepted standards of the community to which he belonged that he could not adapt/adjust to the social customs of his community.  In this regard, there is no medical evidence of record tending to indicate that he was suffering from any such mental disease during any of his periods of AWOL.  To the contrary, the August 1971 Disposition Form from the Chief of Hospital Clinic at Fort Hood indicates that a complete review of physical and mental examinations had failed to reveal any defects, which would have contributed to the misconduct of the Appellant and that it was determined that he was physically and mentally fit for duty without profile limitations; was responsible for his acts; and was able to understand and participate in proceedings pertaining to his discharge.  

The Board notes that the Appellant has asserted that prior to discharge he was not actually examined by a psychologist or psychiatrist and received only a very cursory physical examination.  However, given the specific documentation of the findings of the Chief of Hospital Clinic, the evidence indicates that the Appellant's mental status was evaluated to some degree by medical personnel prior to discharge, at least via a records review.  Moreover, the Appellant has produced no medical evidence that refutes the findings of the Chief of Hospital Clinic or that otherwise indicates that he met the definition of insanity at the time of any of his periods of AWOL.  

Consequently, in the absence of any competent medical evidence of a diagnosed disease present at the time of the Appellant's AWOL that resulted in behavior that meets the regulatory definition of insanity and in the presence of the specific August 1971 findings by the Chief of Hospital Clinic, the weight of the evidence is against a finding that the Appellant was insane during any of his periods of AWOL.  38 C.F.R. § 3.354 (a); see also Zang v. Brown, 8 Vet. App. 246, 253 (1995); Beck, 13 Vet. App. at 539.

The Board empathizes with the Appellant's situation as he had highly meritorious combat service and appeared to be dealing with significant stress at the time of his subsequent periods of AWOL.  However, the Board must follow the controlling legal authority.  Under this authority, the Appellant's initial discharge in order to reenlist must be considered conditional and the character of his entire period of active duty must be determined based on the character of his ultimate discharge from service in November 1971.  As this ultimate discharge was under conditions other than honorable due to willful and persistent misconduct and as insanity is not established, the Appellant must be considered as having been discharged under dishonorable conditions, which bars his receipt of VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).     


ORDER

The character of the Appellant's discharge from service for the entire period from December 5, 1968, to November 2, 1971 constitutes a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care under 38 U.S.C. Chapter 17).     


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


